          21-03009-hcm
El Paso County - County CourtDoc#1-34
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    31 Pg 15:04
                                                                                             7/10/2020   of PM
                                                          19                                  Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                            El Paso County
                                                                                                            2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC                         §       IN THE DISTRICT COURT
            SUHAIL BAWA AND SALEEM MAKANI,                      §
                                                                §
                    Plaintiffs,                                 §
            v.                                                  §       COUNTY COURT AT LAW #6
                                                                §
            THE GATEWAY VENTURES, LLC                           §
            PDG PRESTIGE, INC., MICHAEL                         §
            DIXSON, SURESH KUMAR, AND                           §
            BANKIM BHATT,                                       §
                                                                §
                    Defendants.                                 §       EL PASO COUNTY, TEXAS

                      DEFENDANT BANKIM BHATT’S AMENDED MOTION TO DISMISS
                             PLAINTIFFS’ CLAIM FOR STATUTORY FRAUD
                          PURSUANT TO TEXAS RULE OF CIVIL PROCEDURE 91a

                    Defendant Bankim Bhatt, M.D. (“Dr. Bhatt” or “Movant”) files this, his Amended Motion

            to Dismiss Plaintiffs’ Claim for Statutory Fraud in response to Plaintiffs’ First Amended Petition

            (“the Pleading”). This motion is filed pursuant to Texas Rule of Civil Procedure 91a. and is in

            response to the amended factual summary in Plaintiffs’ First Amended Petition, and is done so

            within the time allowed by Rule 91a MOVANT reserves his right to seek further relief under Rule

            91a as to the only new cause of action asserted in the Amendment, as discussed below.

                                         SUMMARY OF PLEADING AT ISSUE

            1.      The Plaintiffs make claims against various parties arising from a series of alleged

            transactions in late 2018 regarding their attempt to acquire and commercially developed certain

            real property located in El Paso County. See, generally, the Pleading (“Summary of Facts” at

            paragraphs 12-44).

            The Parties

            2.      The three Plaintiffs are two natural persons – Suhail Bawa and Saleem Makani, and a

            limited liability company known as Westar Investors Group, LLC (“Westar”) in which they
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 2 of
                                       19



  purportedly own substantial interest, along with Defendant Suresh Kumar (see paragraphs 16 &

  22 of the Pleading).

  3.     In addition to Dr. Bhatt, the remaining four Defendants are two business entities (Gateway

  Ventures, LLC and PDG Prestige, Inc.), and two individuals – Michael Dixson and Mr. Kumar.

  Plaintiffs allege that both Gateway and PDG are “wholly owned and managed by Dixson.” (See

  paragraph 18 of the Pleading); however, Plaintiffs make no allegation that Dr. Bhatt owns or

  controls any interest in either Gateway or PDF. (See, id., and Plaintiffs’ Factual Summary of the

  Pleading, generally.)

                             Overview of Factual Contentions of Plaintiffs

  4.      The Plaintiffs claims arise from one primary transaction, which is the sole basis of all

  claims asserted by Plaintiffs—their unsuccessful attempt to purchase a commercial real estate

  parcel from the Dixson Defendants (Dixson, Gateway and PDG). (See the Pleading at paragraph

  25-26). Specifically, Westar alleges it contracted to buy a 2.3-acre parcel (approximately) of land

  in a “Subscription Agreement” with Gateway and PDG as sellers. (See paragraph 18-19, and

  Plaintiffs’ Factual Summary, generally).

  5.     There is no allegation in the Pleading that Dr. Bhatt ever owned or controlled the real

  property in question nor is there any claim Dr. Bhatt was ever a party to the Subscription

  Agreement that gives rise to Plaintiffs’ various claims. (Id. at paragraphs 18-19, & 24-26 and see

  the Pleading, generally)

  6.     The Pleading concedes that the two Plaintiffs and Defendant Kumar were the only

  members of Westar (see paragraphs 16 & 30 of the Pleading); and no pleading shows that Dr.

  Bhatt held an interest in Westar at any time relevant to the Plaintiffs’ causes of action. (Id.)




                                                                                                     2
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 3 of
                                       19



  7.      Plaintiffs formed Westar to acquire a parcel of commercial land in order to develop a

  Marriott Element Hotel franchise on the location. (See paragraph 16 of the Pleading.) Plaintiffs’

  suit is based on their contention that the Dixson defendants (Dixson, Gateway and PDG) entered

  a binding contract to transfer the land to Westar but then breached the Subscription Agreement by

  failing to close the sale. (Id. at paragraph 25). Plaintiffs allege that this breach by Gateway & PDG

  make them “entitled to a refund” of their purchase price. (Id. at paragraph 43). This refund of

  purchase price appears to be the only identified measure of damages in the Pleading; however, in

  context, this refund is not the preferred remedy, as Plaintiffs seek “specific performance” to force

  sellers to convey the land (Id. at paragraph 49, and in the Prayer). Notably, Plaintiffs raise no

  factual allegations against Dr. Bhatt in regard to the land sale events, and it is undisputed he was

  not a party to the land sale transaction that forms the entire basis of Plaintiffs’ various claims.

  8.      Plaintiffs also make allegations against Mr. Kumar and the Dixson defendants regarding a

  dispute about a mis-allocation of funds paid by Kumar to the sellers, which allegedly interfered

  with closing. (Id. at 34-44). Again, Plaintiffs raise no factual allegation or contention against Dr.

  Bhatt in regard to the delayed land sale or as to the Kumar funding allocation dispute. (Id.)

  Furthermore, it is undisputed Dr. Bhatt was not a member of Westar, the vehicle created by Bawa,

  Makani, and Kumar to accomplish the transaction. (See paragraph 16 of the Pleading, and the

  Factual Summary generally.)

                              Amended Factual Contentions of Plaintiffs


  9.      On July 7, 2020 Plaintiffs amended their original petition in light of this Defendant’s original

  Motion to Dismiss filed on June 8, 2020. This section of Dr. Bhatt’s Amended Motion will address factual

  allegations as amended by the Plaintiffs. The section below will deal with Plaintiffs amendments to their




                                                                                                         3
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 4 of
                                       19


  legal theories as directed against Dr. Bhatt (found at Section IX (Statutory Fraud) & Xi (Conspiracy, Aiding

  & Abetting) of the Amended Petition).

  10.     Despite Plaintiffs attempt to get around Dr. Bhatt’s Motion to Dismiss, there are still no factual or

  legal bases sufficient to support Plaintiffs’ claims against Dr. Bhatt and, for the reasons delineated below,

  this Court should dismiss all claims against Dr. Bhatt pursuant to the requirements of Rule 91a.

          A.       Plaintiffs Amended Factual Allegations Do Not Support any Viable Claim
                   against Dr. Bhatt.

  11.     The Court should first note that numerous factual allegations of Plaintiffs that were pointed out in

  the Defendants Original Motion to Dismiss have been stripped out of the Amended Petition by Plaintiffs’

  counsel; however, most of these deletions wholly fail to negate or properly withdraw any of those

  problematic facts. In fact, the new pleading ignores or obfuscates several undisputed facts, which became

  inconvenient in-light of Dr. Bhatt’s original Motion to Dismiss. The Plaintiffs’ Amended Petition notably

  omits certain parts of the original fact pattern while adding new verbiage (compare, e.g. paragraphs. 16,

  29 -37 in Original and Amended). Despite covering up or distracting from their own prior factual

  allegations, the now amended factual allegations effect few, if any, material changes in the underlying fact

  pattern. Thus, the bases for dismissal raised in the Defendants original motion are still un-rebutted.

  Moreover, the new factual allegations, although offering some additional dates and details, fail to establish

  any new basis sufficient to overcome this Amended Motion to Dismiss, as discussed below.

  12.     First, at paragraphs 12 and 13, Plaintiffs again attribute various representations to Bhatt and others

  during an initial meeting between some of the parties in November of 2018. However, again, there is no

  express or implied allegation that any of these representations, even if made by Dr. Bhatt (as opposed to

  others), were false at any time. Nor is there any allegation here to show materiality or intent elements

  required in Statutory Fraud. In fact, the only specific representation attributed to Bhatt (i.e., that Marriott

  Hotels had approved the site for an Element hotel franchise) is true, as established by the Plaintiffs own

  pleadings (see, e.g., paragraphs 23, & 28-30 of Amended Petition). Nothing in the averments of these two

  paragraphs creates any factual or legal basis for liability on the part of Dr. Bhatt as to actionable conduct



                                                                                                               4
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 5 of
                                       19


  for Statutory Fraud or any other claim derived from such a theory. To the contrary, they establish the

  absence of such elements as to Dr. Bhatt who ultimately did not participate in the transactions in question.


  13.      Plaintiffs add detail to paragraph 13, alleging that in November of 2018 there was an agreement

  between them, Kumar, and Bhatt to a percentage of ownership shares in the prospective Westar venture –

  indicating that Bhatt would have one of three lesser ownership shares at 15%. However, this new allegation

  – that Bhatt would have a specific minor ownership interest in Westar—creates no factual basis that would

  support the existence of any legal duty to the Plaintiffs. There is, per se, no contractual duty where the final

  contractual terms were never agreed to, and the mere prospect of participation of business venture does not

  provide a basis for any known tort duty. Among other reasons, this conclusion is unavoidable in light of

  two undisputed facts:


           a.       Dr. Bhatt never actually became a participant in the Westar deal; and


           b.       Plaintiffs all proceeded with the deal even after it was apparent1 Dr. Bhatt would not

           participate. (See the Amended Pleading at paragraph 16, among others).


           Nor do these allegations raise any legal or factual basis that would support an allegation of breach

  or proximate cause against Dr. Bhatt under any applicable tort theory. The Westar deal in question was

  never a transaction involving the sale or acquisition of real estate, but it was an operating agreement for

  limited liability company (Westar) to acquire and operate a hotel franchise. See Amended Petition,

  generally. The separate real estate transaction was the subject of another agreement between Westar and

  the Dixson corporate entities. See paragraphs 18-19 of the Amended Petition. Nothing in the allegations

  at paragraphs 12 and 13 (or the rest of the amended pleading) stablish any factual nexus between the




  1
   Nothing in the new pleading negates or challenges the undisputed fact that Plaintiffs knew Dr. Bhatt would not
  participate in the Westar hotel franchising deal by late 2018. In fact, their current pleading at paragraph 16 clearly
  shows Plaintiffs understood Dr. Bhatt would not participate in the Westar agreement as of December 12, 2018.



                                                                                                                           5
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 6 of
                                       19


  Plaintiffs, Dr. Bhatt and any real estate transaction, which is a legal threshold requirement for Statutory

  Fraud. See Tex.Bus.&Comm.Code Section 27.01, et seq..

  14.     None of the other representations asserted at paragraphs 12-13 are alleged to be false or material,

  and the Plaintiffs’ own pleadings elsewhere establish the absence of falsity as to the availability of the

  Marriott franchise. See, e.g., paragraphs 23, & 28-30 of the Amended Petition.

  15.     Plaintiffs’ paragraph 14 restates a contention about an undisclosed “finder’s fee” purportedly

  received by Dr. Bhatt from Dixson, which has previously been denied by Dr. Bhatt. However, even if taken

  as true, the averment raises no legal or factual basis to support any claim against Dr. Bhatt. This is so for

  at several reasons:

          a.       There is no pleading to show any factual or legal basis to show a duty to disclose or other

          duty on the part of Dr. Bhatt;

          b.       No pleading or contention establishes that the purported acceptance of such a fee breached

          any duty to the Plaintiffs; and

          c.       The pleadings create no basis- factually or legally that any failure to disclose the purported

          “finder’s fee” caused any of the Plaintiffs alleged harm.

  16.     At paragraphs 15-16, Plaintiffs allege they made a down payment on property to Dixson entities

  (Gateway & PDG --the only sellers of the real estate), and that they also formed the Westar entity to acquire

  the tract and they admit that Dr. Bhatt was no longer listed as a participant in the Westar deal. This occurred

  around December 12, 2018 per those pleadings. However, that pleading also shows Plaintiffs were on

  notice of Bhatt’s departure from the hotel franchise ownership agreement.

  17.     The Amended Petition at paragraphs 17-18 reiterates previous averments about Westar’s formal

  entry into a land purchase agreement, but also alleges vaguely that “Bhatt remained actively involved.”

  However, the pleading fails to distinguish between in the Westar hotel franchise deal, and the separate land

  purchase transaction between Westar and the Dixson defendants. The allegations here refer only to

  communications from Dixson, allegedly to Kumar and Bhatt, about a different “hotel site” on the 20-acre

  parcel being developed by the Dixson Defendants. They make further averments about this other hotel deal


                                                                                                               6
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 7 of
                                       19


  at paragraphs. 19-20; however, none of these averments state facts necessary for a basis to impose any duty

  on Dr. Bhatt or to suggest any act, omission or other conduct that would be a breach or a cause of Plaintiffs’

  alleged harm.

  18.     It is important to note that at paragraphs 19, Plaintiffs clearly aver that the only participants in the

  land sale or “subscription agreement” were the sellers (Gateway & PDG) and Westar (the Plaintiffs’

  vehicle, without participation by Bhatt). See paragraph 19 and Ex. A to the pleading. In other words, it is

  clear from the Plaintiffs’ Amended Petition that Bhatt was in no way a party to the land transaction that is

  the core basis for Plaintiffs’ causes of action.

  19.     The Amended Pleading (at paragraph 20) also makes it clear that all terms and conditions of the

  seller were provided in detailed writings tendered by the actual sellers only.

  20.     Then at paragraph 21, Plaintiffs aver that there is a draft operating agreement for Westar prepared

  by Kumar, and purportedly also by Bhatt, dated January 1, 2019 and that it refers to Bhatt and Bhatt-owned

  entities as among the participants. However, the pleading acknowledges that the only signer of that draft

  was Kumar (See last sentence of paragraph 21). However, according to paragraph 22, a different “operating

  agreement” dated February 1, 2019 exists in which Bhatt is not listed as an owner, and which is signed by

  all the owners of record, Kumar, Bawa, and Makani. In other words, Plaintiffs’ allegations at 20-21 show

  that Bhatt never signed any operating agreement, and the final operating agreement of February 2019

  included only the Plaintiffs and Kumar as participants.

  21.     Plaintiffs also add allegations at paragraph 22 that “they represented Kumar would be giving Bhatt”

  a portion of his share in Westar. Noting in the pleading suggests this alleged representation was false, for

  material to any real estate transaction, or that it was made with any intention that Plaintiffs relied upon it in

  any meaningful way. The chronology of the pleading also makes it clear that Makani, Bawa and Westar

  had already determined to enter into the land sale agreement with the Dixson entities. See paragraphs 18-

  20 of the Amended Pleading.

  22.     The Amended Petition repeatedly states that Dr. Bhatt “remained actively involved in the deal”

  (e.g. at paragraph 23), vaguely implying he was somehow a participant in the land transaction. However,


                                                                                                                 7
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 8 of
                                       19


  the paragraphs prior to 23 of the Amended Petition make it clear that Bawa, Makani, Kumar and Westar

  knowingly entered into the land purchase agreement with the Dixson sellers after it was already apparent

  Bhatt would not be a member of Westar. See discussion, above and paragraphs 15-16 of the amended

  pleading. However, the averments of paragraph 23 only show Dr. Bhatt’s efforts to assure that Westar (and

  the Plaintiffs) would be able to formally acquire the Marriott Element Franchise rights as contemplated by

  the operating agreement. Such allegations form no credible factual basis, nor do they support any legal

  basis for a claim of any kind against Dr. Bhatt. The factual contentions that follow (paragraphs 24-30)

  detail further steps purportedly taken by Kumar or Bhatt in dealing with Marriott – none of which involve

  representations to any Plaintiff. No representations or statements by Dr. Bhatt to third-party Marriott can

  support any of the Plaintiffs fraud or conspiracy claims as alleged.

  23.      Furthermore, the factual contentions at paragraphs 24-30, taken in context with the allegations at

  paragraph 23, make it clear that the only basis Plaintiffs have for suing Dr. Bhatt is that he performed the

  good deed of working with Marriott to finalize the franchise rights for Westar, even though he was no

  longer a member. None of these allegations provide any factual or legal basis for the claims against Dr.

  Bhatt.

  24.      Then, at paragraph 30, Plaintiffs expressly aver that Dr. Bhatt’s non-participation in the Westar

  deal was formalized in writing by October of 2019, thus establishing the absence of any basis for the various

  duties that the Plaintiffs would now assert against him.

  25.      Finally, at paragraph 32, Plaintiffs refer to an undisclosed “side project” allegedly involving Kumar

  and Bhatt for another hotel development on nearby property and then make a bald claim of “gross conflict

  of interest” against both Kumar and Dr. Bhatt. The pleading ignores the undisputed fact that Bhatt, unlike

  Kumar, was not a participant in the Westar agreement, which knowledge was acquired as early as December

  and January prior. The allegation of a “side deal” holds no water for the same reasons listed at paragraph

  15, above, regarding the alleged “finders fee.”

  26.      Thereafter the amended pleading begins to focus (paragraphs 31, and 33-44) on Plaintiffs’ travails

  in dealing with the land sellers and Mr. Kumar. Their primary complaint is the failure of the seller to close


                                                                                                              8
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 9 of
                                       19


  the land contract (see paragraph 40). Nowhere in these averments (nor in the preceding sections) is there

  any claim that Dr. Bhatt was ever a party to the land deal nor is there any allegation that he had any role in

  the refusal by the sellers to close that contract.

  27.     The Plaintiffs allegations here focus on the role of Kumar. (see paragraphs 34-44), alleging a breach

  of fiduciary duty to Westar (as a participant in that venture) arising from a dispute over allocation of his

  investment funds with the sellers (an apparent factor in the delay to the real estate contract). Note the

  absence of any such claim against Dr. Bhatt, and there is no allegation Dr. Bhatt had any role, or any control,

  much less any duty in respect the complaints against Kumar that directly affected the land contract issues

  central to Plaintiff lawsuit. Id. at paragraphs 33-44.

  28.     Despite the clear absence of any pleading to connect Dr. Bhatt to the Plaintiffs’ woes in failing to

  consummate the real estate deal, they then lump Dr. Bhatt into a conclusory allegation that he and all of the

  other defendants, “acted together to acquire millions of dollars from Westar and its members”… “to fund

  a loan” for acquisition of the 20-acre tract, etc. (at paragraph 49). This broad averment makes no factual

  statement that would support any claim of duty, breach or cause as to Dr. Bhatt, who worked diligently to

  deliver the Marriott franchise to the benefit of the Plaintiffs, despite the fact that he had clearly been taken

  out of the Westar deal.

  29.     Without any factual pleading to show any interest in or connection to the Westar-Dixson land deal,

  or any specific averment about any actionable facts in regard to the alleged “Side Project” or neighboring

  hotel project the Plaintiffs again fail to raise any legal or factual basis for their claims.

                                       The Plaintiffs’ Causes of Action


  30.     Plaintiffs Amended Petition asserts six causes of action, all of which arise from the alleged

  failure of the Dixson Defendants to convey the property per the terms of a Subscription Agreement,

  or that involve claims against Kumar based on his duties as a member of Westar. (See the

  Amended Pleading and discussion, above.)




                                                                                                                9
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 10
                                     of 19



 31.    Four of the six causes of action state no claims against Dr. Bhatt, as follows:

          a. Breach of Contract” against Gateway and PDG only (See paragraphs 46-49 (Part

             VI));

          b. Money Had and Received/ Unjust Enrichment “against Gateway and PDG only

             (See paragraphs 50-53 (Part VII.);

          c. Seeking a Declaratory Judgment on the Subscription Agreement. (Part VII); and

          d. “Breach of Fiduciary Duty” against Mr. Kumar only, based on his status as “member

             of Westar.” (See paragraphs 53-55 of the Pleading. (Part X))

 32.    The primary cause of action naming Dr. Bhatt (along with all other Defendants) is alleged

 “Statutory Fraud” (See paragraphs 57-602 (Part IX) of the Pleading).

 33.    Dr. Bhatt, along with all other Defendants is also named to an additional cause of action

 raised for the first time in the Amended Petition, i.e. a claim for “Conspiracy/ Aiding And

 Abetting” (See paragraphs 64- 67 (Part XI). This is conclusory and bald pleading that fails to

 state, among other things, what specific underlying wrongful conduct, wrongful act, or underlying

 tort that these claims are derived from. This cause of action will not be addressed in this Amended

 Motion to Dismiss, but will be addressed in a later motion, within the time allowed by rule 91a for

 responding to any additional/ amended cause of action.

 34.     However, the Statutory Fraud claim is wholly based on the underlying real estate

 contract. Here the Plaintiffs allege broadly and in the aggregate that “Defendants” made false

 promises or representations of fact to Plaintiffs with regard to an agreement to purchase, acquire

 or transfer an interest in real estate.” See the Pleading at paragraph 58. This is followed by a

 broad, non-specific assertion that “Plaintiffs relied on “Defendants’ false promises or




                                                                                                 10
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 11
                                     of 19



 representations” by entering into the “Agreement to purchase…the real estate.” (Id.). This count

 and the underling factual allegations never specify any of the following elemental terms:

        a.      What, if any, alleged representations or promises of Dr. Bhatt were false;

        b.      Nor does it allege any specific intent on the part of Dr. Bhatt that Plaintiffs would

        rely on such communications or any intent by Dr. Bhatt to induce the land sale transaction

        in which he was never a party;

        c.      Neither does the Pleading ever state how any alleged promise by Dr. Bhatt was

        material to the transaction and or that such promise was made with any intention not to

        perform;

        d.      Nor is it alleged that Bhatt intended for Plaintiffs to rely on such promise and o how

        any alleged false promise was material to the transaction or caused them to enter into it;

        and

        e.      There is no allegation of how or in what way Plaintiffs incurred any detriment or

        specific damage arising from the alleged conduct of Dr. Bhatt.

 35.    Apart from the bald pleading of “Statutory Fraud” against all Defendants in the aggregate

 at Part IX (which avers no specifics as to Dr. Bhatt), the only factual averments about Dr. Bhatt,

 even if taken as true and together with the inferences reasonably drawn from them, provide no

 basis in fact or in law that would entitle Plaintiffs to the relief they seek against Dr. Bhatt. (See

 discussion above re factual summary)

 36.    The Pleading also makes claims against all Defendants (including Dr. Bhatt) for recovery

 of attorney’s fees (at Part XII); and for imposition of exemplary damages (at Part XIII); however

 such recovery is entirely dependent on a predicate basis for liability against Dr. Bhatt for the




                                                                                                   11
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 12
                                     of 19



 purported “statutory fraud” and, therefore, such ancillary claims have no basis in fact or law to

 support them either.

 37.    Finally, it must be noted that the Pleading explicitly complains of the Dixson defendants

 failure to close the land sale as the fundamental harm arising from the facts, and then seeks specific

 performance, which forms the basis of Plaintiffs’ cause of action for declaratory relief against

 contracting parties. In that claim, Plaintiffs ask to the Court to render judgment that the sellers are

 required to close the sale on the property in question. (See paragraph 47-49) and then plead for

 “specific performance” and “declaratory relief” in the Prayer, i.e. seeking to enforce the

 Subscription Agreement in question. (Id. and see Part XV of the Pleading)

 38.    The Plaintiffs’ plea for Declaratory Judgment seeks to enforce the Subscription Agreement

 by forcing the Dixson defendants to convey the land parcel to Plaintiffs. This clearly establishes

 that absence of any damages accruing from any purported misconduct of Bhatt for “inducing”

 Plaintiffs to enter into the land contract, and that entirely vitiates elements of the statutory fraud

 claim against Dr. Bhatt.

                                      MOTION TO DISMISS

 39.    Based on the foregoing and pursuant to Texas Rule of Civil Procedure 91a, Dr. Bhatt moves

 to dismiss each and every cause of action raised against him in the Pleading, including the

 following:

        a. “Statutory Fraud (Tex. Bus &Com. Code Section 27.01)” (See Part IX of the Pleading);

        b. “Attorney’s Fees” claims (See Part XI of the Pleading);

        c. “Exemplary Damages” (See Part XII of the Pleading); and

        d. Movant seeks attorney’s fees and costs and all other relief allowed under Rule 91a.




                                                                                                     12
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 13
                                     of 19



                                  ARGUMENT & AUTHORITIES

                                  Dismissal Standard Per Rule 91a

 40.     A party may move to dismiss a cause of action “on the grounds that it has no basis in law

 or fact.” Darnell v. Rogers, 588 S.W.3d 295, 302–03 (Tex.App.—El Paso 2019, no pet.) (citing

 TEX.R.CIV.P. 91a.). The motion “must identify each cause of action to which it is addressed, and

 must state specifically the reasons the cause of action has no basis in law, no basis in fact, or

 both.” Id. (citing Rule 91a.2). The trial court may not hear evidence on the motion, but must decide

 it “based solely on the pleading of the cause of action.” Id. (citing Rule 91a.6 and AC Interests,

 L.P. v. Texas Comm'n on Envtl. Quality, 543 S.W.3d 703, 706 (Tex. 2018); see ConocoPhillips

 Co. v. Koopmann, 547 S.W.3d 858, 880 (Tex. 2018) (stating, “a motion to dismiss is decided on

 the plaintiff’s pleadings” (emphasis in original)); City of Dallas v. Sanchez, 494 S.W.3d 722, 724

 (Tex. 2016) (stating whether Rule 91a’s dismissal standard is met depends exclusively on the

 pleading of the cause of action). See also Bedford Internet Office Space, 537 S.W.3d at 720 (rule’s

 plain language requires trial court to “wear blinders” to any pleadings except the pleading of the

 cause of action; finding trial court erred by dismissing suit under Rule 91a motion asserting

 affirmative defense of limitations).

                                            No Basis in Law


 41.     A cause of action has no basis in law when the plaintiffs the pleadings—though taken as

 true and considered with all reasonable inferences to be drawn-- do not entitle the plaintiff to the

 relief sought. Tex.R.Civ.P. 91a.1; and see Stallworth v. Ayers, 510 S.W.3d 187, 190 (Tex.App.—

 Houston [1st Dist.] 2016, no pet.). The Stallworth court observed that a petition may be legally

 insufficient when 1) it alleges too few facts to demonstrate a legally cognizable claim, or 2) when

 it alleges facts that if true would bar the plaintiff’s recovery.



                                                                                                  13
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 14
                                     of 19



 42.      Here, both alternatives apply and dictate that Plaintiffs’ claims against Dr. Bhatt should be

 dismissed. The Pleading fails to allege sufficient facts to support the required elements of Statutory

 Fraud and as to any derivative claims for attorney’s fees or exemplary damages. See review of the

 Pleading, above, and arguments and authorities, below. In addition, Plaintiffs’ own affirmative

 pleading about they “stand ready and willing” to close the transaction even now, makes it clear

 that nothing said or done by Dr. Bhatt to allegedly induce the land contract agreement was actually

 detrimental to the Plaintiffs, or they would not be seeking to enforce the contract. This fact alone

 creates a clear factual basis to dismiss the claims by Plaintiffs.

                             The Required Elements of Statutory Fraud

 43.      The Texas Business & Commerce Code specifies all elements necessary to prove a claim

 for statutory fraud, beginning with the predicate that actionable conduct under the statute must

 relate to a “transaction involving real estate or stock.” See Sec. 27.01(a). The statute then lists the

 remaining necessary elements as

       “(1) false representation of a past or existing material fact, when the false representation is
                 (A) made to a person for the purpose of inducing that person to enter into a
          contract; and
                 (B) relied on by that person in entering into that contract; or
       (2) false promise to do an act, when the false promise is
                 (A) material;
                 (B) made with the intention of not fulfilling it;
                 (C) made to a person for the purpose of inducing that person to enter into a
          contract; and
                 (D) relied on by that person in entering into that contract.”
 TEX.BUS. & COMM. CODE § 27.01. [emphasis supplied].




                                                                                                     14
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 15
                                     of 19



             The Pleading Fails to Establish Required Elements under Section 27.01

 44.    First, the predicate requirement that allegedly actionable conduct must “relate to a

 transaction involving real estate” is not established by the Pleading as to Dr. Bhatt. In fact, the

 Pleading establishes the contrary proposition, i.e., that Dr. Bhatt was not a party to the Subscription

 Agreement, nor was he a member of Westar. The only purported representations and promises

 attributed specifically to Dr. Bhatt relate only to the availability of a Marriott Element franchise

 for the project. (See paragraph 13 of the Pleading.) Such a representation or promise is not

 sufficient, under these facts, to allow application of the statutory remedy to Dr. Bhatt.

 45.    Assuming, arguendo, that the statute applies, other necessary elements of the claim are

 missing from the Pleading and the claim must fail on those grounds. These legally fatal omissions

 include the following:

        a.      The Pleading fails to identify how or even if any alleged representation or promise

        attributed to Dr. Bhatt may be material to Plaintiffs claim they were fraudulently induced

        in to making their land sale contract with the Dixson defendants. (See, e.g., paragraphs 12-

        17 of the Pleading.) Plaintiffs’ allegations provide no basis or even an allegation that any

        communications about a specific hotel franchise would be material to the claims laid out

        in this Pleading, and there is no reasonable inference to drawn as to why or how such a

        statement is material.. This is also the case for other various alleged representations

        (attributed to “Kumar and Bhatt”) relating to the identity of the developer, the parcel size

        and other items. (Id.).

        b.      The Pleading fails to identify any representation or material promise that was

        purportedly false at the time of its alleged making by Dr. Bhatt. For example, the only




                                                                                                     15
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 16
                                     of 19



        specific representation or promise attributed to Dr. Bhatt (the identity of the hotel franchise

        entity -Marriott Element) is not questioned in the Amended Petition.

       Clearly, the identity and the availability of the particular hotel franchisor at the time of

 closing and at the time of the filing of the Pleading are consistent with the alleged promise or

 representation attributed to Dr. Bhatt at paragraph 13 of the Pleading. Nor is there any allegation

 or reasonable inference that other purported statements by Dr. Bhatt were false at any relevant time

 or that he had knowledge of such alleged falsity.

        c.      Furthermore, Plaintiffs’ fail to allege any purpose or intention on the part of Dr.

        Bhatt that Plaintiffs’ rely on those statements, and;

        d.      There is no sufficient allegation or inference that Dr. Bhatt had a purpose to induce

        the transaction;

        e.      There are no allegations of damages or detriment incurred by Plaintiffs due to any

        such communications by Dr. Bhatt to purportedly induce them to enter the Agreement,

        which they still seek to enforce today; and

        f.      Furthermore, the Pleading never alleges that Dr. Bhatt, failed to disclose any

        material fact with the purpose or intent that Plaintiffs rely or that induced them to enter

        the land sale agreement, which they still seek to enforce; and

        g.      Finally, the Pleading makes no averment about any general or specific damages

        incurred by the Plaintiffs that could reasonably be attributable to the vague allegations of

        misconduct against Dr. Bhatt in this Pleading.

                     There is no basis in law for the Statutory Fraud Claim

 46.    The Statutory Fraud cause of action should be dismissed because there is no basis in law

 for the reasons listed above. See, e.g., Devoll v. Demonbreun, 2014 WL 7440314 (Tex.App.—




                                                                                                    16
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 17
                                     of 19



 San Antonio)(upholding trial court dismissal of common law fraud claims per Rule 91a because

 failure to allege reliance and resulting damages created “no basis in law.”)

                      Derivative Claims for Fees, Exemplary Damages Fail

 47.     The failure of the underlying cause of action for Statutory Fraud must, necessarily, defeat

 the derivative or dependent claims by Plaintiffs for both Attorney’s Fees and Exemplary Damages,

 which if they were to be awarded would require a liability finding on the fraud claim.

                    Plaintiffs’ Claims Against Dr. Bhatt Have No Basis In Fact

 48.     Furthermore the Plaintiffs allegations against Dr. Bhatt have no supportable basis in fact

 where it is averred by Plaintiffs, or otherwise indisputable that Dr. Bhatt was not a member of

 Westar, not a party to the Subscription Agreement or otherwise involved in or controlling the land

 sale contract that forms the essential factual basis of Plaintiffs’ complaints against him. According

 to Plaintiffs own factual summary in the Pleading the no reasonable person could believe that Dr.

 Bhatt had any actionable role in the failures of other parties (i.e., the actual property sellers) that

 form the sole basis in fact for a claim of statutory fraud in a real estate transaction.

 49.     Furthermore, the Plaintiffs’ own averment that they stand ready and willing to close the

 land sale in question, and their declaratory judgment action negate any factual possibility that a

 representation or promise by Dr. Bhatt (even if false) induced the Plaintiffs in to a transaction that

 was detrimental to them or by which they suffered any consequential damages, which are not

 specifically alleged in the Pleading – other than to claim a return of purchase price if the sale is

 never completed.

 50.     Plaintiffs’ claims for a declaratory judgment to enforce the Subscription Agreement belie

 all of their claims against Dr. Bhatt. Their Declaratory Judgment plea would force he Dixson

 defendants to convey the land parcel to Plaintiffs on the existing terms. This clearly establishes




                                                                                                     17
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 18
                                     of 19



 that absence of any damages accruing from any purported misconduct of Bhatt for “inducing”

 Plaintiffs to enter into the land contract, and that entirely vitiates both the reliance and damages

 elements of the statutory fraud claim against Dr. Bhatt.

 51.    “Rule 91a also requires the court to determine whether a “reasonable person could believe

 the facts pleaded” to determine whether a pleading has a basis in fact.” Aguilar v. Morales, 545

 S.W.3d 670, 676 (Tex. App.—El Paso 2017, pet. denied) “A cause of action has no basis in fact if

 no reasonable person could believe the facts pleaded.” Darnell, 588 S.W.3d at 302–03. As set forth

 above, Plaintiffs’ Pleading has no basis in fact as no reasonable person could believe the facts

 pleaded as to Dr. Bhatt.

                                      This Motion is Timely

 52.    This Motion is timely because it is filed within 3 days after the service of the Plaintiffs’

 Amended Petition.

                                   REQUEST FOR HEARING

 53.    Movant hereby requests that this Motion be set for hearing no sooner than 21 days after

 date of filing, and then considered and ruled upon no later than 45 days after its filing. See

 Tex.R.Civ.P. 91a.3.

                            CLAIM FOR ATTORNEY’S FEES & COSTS

 54.    Movant hereby asks for an award of all taxable costs, and all reasonable and necessary

 attorney’s fees as the prevailing party pursuant to Texas Rules of Civil Procedure 91a.7, and

 asserts its claim to such fees in an amount of not less than $8,500.00 through the time of hearing,

 in addition to any and all additional amounts of reasonable and necessary fees arising from any

 subsequent post-hearing work, and all subsequent appellate work related to the Motion and its

 ultimate disposition.




                                                                                                   18
21-03009-hcm Doc#1-34 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 31 Pg 19
                                     of 19



 55.    Movant hereby reserves its right to offer evidence of his recoverable costs and attorney’s

 fees at the time of any future hearing.

        WHEREFORE, PREMISES CONSIDERED, MOVANT BANKIM BHATT, M.D.

 prays that this Court set a hearing in accordance with the requirements of Rule 91a, and upon due

 notice to all parties, that the upon consideration of the pleadings, motion and any response or reply

 that the Court enter a timely order dismissing all claims against Dr. Bhatt, pursuant to the

 requirements of Rule 91a, and that such Order award Movant Dr. Bhatt all his costs, and reasonable

 and necessary attorney’s fees and other relief to which he may be justly entitled at law or in equity.

                                                        Respectfully submitted,

                                                        RAY | PENA | McCHRISTIAN, P.C.
                                                        5822 Cromo Dr.
                                                        El Paso, Texas 79922
                                                        (817) 832 7200- Phone
                                                        (817) 832-7333- Fax
                                                        jray@raylaw.com
                                                        jlucky@raylaw.com

 June 10, 2020                             By:          /s/ Jeff Ray
                                                        JEFF RAY
                                                        State Bar No. 16604400
                                                        JEFFREY THOMAS LUCKY
                                                        State Bar No. 12667350

                                                        Attorneys for Defendant Bakim
                                                        Bhatt, M.DS.


                                  CERTIFICATE OF SERVICE

         In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on July 10, 2020,
 a true and correct copy of the foregoing document is served on the party(ies) or attorney(s) of
 record electronically pursuant to Texas Rule of Civil Procedure 21a (a)(1), or if the email address
 of the party or attorney is not on file with the electronic filing manager then service is accomplished
 pursuant to Texas Rule of Civil Procedure 21a (a)(2).

                                                        /s/ Jeffrey T. Lucky
                                                        JEFFREY THOMAS LUCKY



                                                                                                     19
